Citation Nr: 1134155	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1999 to July 2002.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's service-connection claim for an eye disability.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

In April 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

At the April 2011 hearing, the Board granted the Veteran thirty additional days to obtain and submit any additional evidence he desired.  The Veteran has since submitted additional medical evidence, and has specifically waived RO consideration of that evidence in the first instance.  See the August 11, 2011 Waiver letter from the Veteran's attorney; see also 38 C.F.R. § 20.1304 (2010).

Referred issues

In the above-referenced April 2008 rating decision, the RO also denied the Veteran's service-connection claims for hemorrhoids and for a low back condition.  The Veteran filed a timely Notice of Disagreement as to these determinations in August 2008.  In July 2009, the RO issued a statement of the case (SOC) listing only one issue on appeal-namely, entitlement to service connection for an eye disability.  Pertinently, the SOC also notified the Veteran that the RO had granted his service-connection claims for hemorrhoids and for a low back condition in a separate Decision Review Officer (DRO) rating decision, dated the same day.  Indeed, this July 2009 DRO rating decision granted both of the Veteran's service-connection claims, and assigned 10 percent and 0 percent disability ratings for the Veteran's lumbar spine and hemorrhoids disabilities respectively.  Crucially, the Veteran did not file a second Notice of Disagreement expressing dissatisfaction with either of these initial ratings or effective dates within one year of the July 2009 DRO rating decision.  As such, the July 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date].  

The Veteran's attorney has recently asserted that the RO incorrectly characterized the Veteran's July 2009 award of service connection for both a lumbar spine disability and hemorrhoids as a "complete grant" of the issues on appeal.  He in turn contends that appeals as to the propriety of each initial rating are properly perfected and are currently before the Board, despite the fact that a second NOD as to these initial ratings was not timely filed.  See the April 25, 2011 letter from the Veteran's attorney, page 2.  

In particular, with respect to the Veteran's lumbar spine and hemorrhoid disabilities, the Veteran's attorney argues that the Veteran never filed claims for "service connection," but rather, he filed claims for "compensation."  In this connection, the Veteran's attorney attests that since compensation at the highest percentage level was not initially awarded for either disability in July 2009, the Veteran's original claims are not satisfied in full, and therefore remain issues on appeal.  Id.  

The Board initially notes that before compensation at any percentage level can be awarded for a particular disability, VA must make a factual finding regarding whether service connection is warranted for that disability.  See 38 C.F.R. § 3.303.  The RO declined to make this finding in its April 2008 rating decision with respect to the Veteran's lumbar spine and his hemorrhoid disabilities.  By filing a timely NOD as to this decision, the Veteran in essence disagreed with the RO's decision not to establish service connection for these disabilities, and requested that the VA award service connection through the appellate process.  To the extent the July 2009 rating decision subsequently granted this request as to both disabilities, the Veteran's original claims were in fact granted in full.  VA law and regulations require that if a veteran is not satisfied with an initially assigned rating after service connection has been awarded, a timely Notice of Disagreement with that initially assigned rating must be filed to trigger appellate review of the "downstream" issue.  See Grantham, supra.  Therefore, appellate review of the propriety of an assigned initial rating without a timely filing of a NOD as to that assignment is legally impermissible.  The Veteran's attorney's attempts to characterize the Veteran's original appeals for service-connection as simultaneous appeals for higher initial ratings [absent a filing of a second NOD as to those ratings] are unpersuasive and improper.  

The Veteran's attorney also argues that the Veteran perfected appeals as to the initially assigned ratings for both lumbar spine and hemorrhoid disabilities by filing a timely VA Form 9.  He contends that by checking box 9A on the VA Form 9, the Veteran indicated an intent to appeal all issues listed on the July 2009 SOC.  The Veteran's attorney cited the Court's decision in Evans v. Shinseki, 24 Vet. App. 292 (2011) in support of his contention.  

The Board initially notes that the decision in Evans was withdrawn by the Court in August 2011 and redecided as Evans v. Shinseki, --- Vet. App. --- 2011 WL 3347851 (August 4, 2011).  In any event, the facts in Evans are distinguishable from the facts in this case.  Indeed, the SOC in Evans listed six issues on appeal and included adjudications of all of them.  The Veteran filed a timely VA Form 9 upon which he checked box 9A, indicating an intent to appeal all six issues listed on the SOC.  On the same Form, the Veteran supplied argument as to only three of these six issues, creating ambiguity as to whether he wished to appeal all six issues, or only the issues for which he supplied additional argument.  The Board dismissed the three issues for which the Veteran did not supply argument, and the Court subsequently found that the Board's unexplained finding that the Veteran intended to limit his appeal to three issues, instead of six, by the manner in which he completed his Form 9 constituted error.
In this case, unlike in Evans, only one issue was listed on the Veteran's July 2009 SOC-namely, entitlement to service connection for an eye disability.  This issue, and no other, was duly perfected when the Veteran checked box 9A on his timely VA Form 9, submitted in August 2009.  The issues of entitlement to service connection [or entitlement to higher initial ratings] for lumbar spine and hemorrhoid disabilities were not listed as issues on appeal on the RO's June 2009 SOC, nor were they adjudicated anywhere within the June 2009 SOC.  As noted above, the RO awarded the Veteran service-connection for these disabilities in a separate unappealed July 2009 DRO rating decision.  Indeed, these service-connection claims were granted in full, and the Veteran did not file a timely NOD as to the assigned initial ratings.  The Veteran's attorney's reliance on the Court's decision in Evans is therefore misplaced.  

Having stated all of the above, the Board notes that at the April 2011 hearing, the Veteran's attorney indicated that the Veteran's service-connected hemorrhoid and lumbar spine disabilities have worsened, and that the Veteran would like to file an increased rating claim as to both issues.  See the April 2011 hearing transcript, page 2.  As these increased rating claims have not yet been considered by the RO, they are referred to the RO for appropriate action.   See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

FOIA concerns

In correspondence received by the Board on August 24, 2011, the Veteran's attorney requested a copy of each Compensation and Pension (C&P) Examination of record under the Freedom of Information Act (FOIA) prior to the Board's issuance of a decision.  In this case however, the record clearly shows that the RO has already sent the Veteran's attorney a copy of the Veteran's complete claims folder as it existed through December 2009, which would include copies of the only C&P reports of record, dated in July 2009.  See the RO's December 4, 2009 letter to the Veteran's attorney.  Additionally, the Board recently sent the Veteran's attorney copies of all subsequent records added to the Veteran's folder since December 2009 on August 24, 2011.  Because the Veteran's attorney has already requested and received a copy of the Veteran's complete claims folder, the Board believes that sending additional individual copies of the July 2009 C&P examination reports is not necessary, and doing so would cause an undue delay.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran currently has a right eye disability for VA compensation purposes.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in August 2007.  Subsequently, in April 2008, the RO adjudicated the Veteran's eye claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for an eye disability.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal. The Board is also unaware of any such outstanding evidence.

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a VA eye examination in July 2009.  The July 2009 examination report reflects that the VA examiner reviewed the Veteran's claims folder and prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered a diagnosis and assessment consistent with the other evidence of record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the Veteran's eye claim has been met.  38 C.F.R.    § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified before the undersigned at an April 2011 hearing.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current right eye disability that was caused by, or is otherwise related to an injury he sustained to that eye during his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

Turning first to Hickson element (2), in-service disease or injury, it is undisputed that the Veteran injured his right eye in service when a tool fell from a shelf and hit him on the right eye lid.  The Veteran experienced blurred vision, sensitivity to light, and red itching and crusting eyes (conjunctivitis).  He was diagnosed with traumatic iritis at the time.  See the Veteran's October 5, 2000 in-service treatment report.  Thus, in-service injury to the right eye is demonstrated, and Hickson element (2) is accordingly satisfied.
Moving next to crucial Hickson element (1), current disability, the Veteran currently complains of redness, irritation, blurry vision, and eye pain.  See the April 2011 hearing transcript, pages 4-8.  Crucially however, upon examination in July 2009, a VA examiner diagnosed the Veteran with "normal ocular health [of] both eyes, normal vision with small refractive error."  The Veteran exhibited corrected vision of 20/20, and the examiner found no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of an eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  The Veteran's lenses were intact, there were no visual field defects, funduscopic examinations were normal, and there was no diplopia present.  The July 2009 VA examiner concluded after reviewing the Veteran's entire claims folder that there is no evidence of any sequelae from the Veteran's previous in-service trauma to the right eye with iritis.  The examiner explained:

The corneal has no scarring, there is no inflammation intraocularly or posterior synechiae, no pupil abnormality and no cataract.  The acute incident was treated promptly with total resolution of pathology without sequelae.  The patient's problem[] of eyestrain is related to small refractive error and having to squint to see clearly at distance without specs, and is unrelated to previous trauma.

See the July 2009 VA examiner's report, page 4.  

The July 2009 VA examiner's findings are consistent with the other recent medical evidence of record, to include an October 2010 private physical examination report, which specifically identified a normal examination of the eyes.  See the Veteran's October 4, 2010 Complete Physical Exam [noting normal conjunctiva, lids, pupils, irises, optic discs, posterior segments, cornea, sclera, media, lenses, gross vision field and fundi].

Crucially, there is no objective medical evidence of record contrary to the findings and opinion of the July 2009 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran has prescribed glasses due to a refractive error.  The law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation.     38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), cited at 55 Fed. Reg. 45,711 (Oct. 30, 1990) [service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury].

There is no indication that the Veteran's refractive error is the result of any superimposed disease or injury creating additional disability to the eye during service.  While the service treatment records show that the Veteran sustained blunt trauma to the right eye in 2000, the July 2009 VA examiner opined that there were no residuals of that injury present.  The VA examiner also noted that the Veteran's visual acuity was correctible to 20/20 bilaterally, and that he had no visual field defect.  Thus, there is no evidence of aggravation of a preexisting eye condition.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, or glasses were subsequently prescribed, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran currently experiences occasional watery, itching or painful eyes.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, disabilities affecting the eyes are complex latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences painful, red, watering, or itching eyes do not constitute competent clinical diagnoses of a current eye disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Court has stated that symptoms such as pain alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].

To the extent the Veteran and his attorney also assert that service-connection for a right eye disability should be granted based on a showing of continuity of symptoms since service, the Board notes that in the absence of a present eye disability for VA compensation purposes, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  In any event, the Veteran's lay assertions of continuity are contradicted by his own previous statements to VA physicians in September 2004, when he noted an inability to focus while reading for "about one year" only, and when he specifically denied experiencing erythema [redness], excessive tearing, and eye pain.  See the Veteran's September 20, 2004 Primary Care Note.  The Board places greater weight of probative value on the history the Veteran presented to VA medical professionals years ago than it does on his recent statements to VA in connection with his current claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In sum, because the evidence of record does not demonstrate that the Veteran currently has a right eye disability for VA compensation purposes, Hickson element (1) is not satisfied, and the Veteran's service-connection claim fails on this basis alone.  The benefit sought on appeal is denied.


ORDER

Service connection for a right eye disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


